  Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 1 of 6 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


 Tracy Canada,                                    Civil Action No. 1:21-cv-03403

                          Plaintiff,

                                                  COMPLAINT
           – against–



 Experian Information Solutions, Inc., and
 Trans Union, LLC,

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Tracy Canada (hereinafter “Plaintiff”), by and through her attorneys, the

Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint against

Defendants, Experian Information Solutions, Inc. (“Experian”), and Trans Union, LLC

(“Trans Union”) alleges as follows:

                                   INTRODUCTION

    1. This is an action for damages brought by an individual consumer for Defendants’

        violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

        “FCRA”) and other claims related to unlawful credit reporting practices. The

        FCRA prohibits furnishers of credit information to falsely and inaccurately

        report consumers’ credit information to credit reporting agencies.




                                             1
Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 2 of 6 PageID #:2




                                    PARTIES

 2. Plaintiff, Tracy Canada, is an adult citizen of the state of Montana domiciled in

    Billings, MT.

 3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

 4. Defendant Experian is a limited liability company organized and existing under

    the laws of New York that engages in the business of maintaining and reporting

    consumer credit information.

 5. Defendant Trans Union is a limited liability company organized and existing

    under the laws of Illinois that engages in the business of maintaining and

    reporting consumer credit information.

                           JURISDICTION AND VENUE

 6. This Court has jurisdiction over the Defendants because Defendants are either

    domiciled in Illinois and /or continuously do business in Illinois.

 7. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

    § 1331 because the rights and obligations of the parties in this action are defined

    by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which provides that an

    action to enforce any liability created under 15 U.S.C. § 1681 may be brought in

    any appropriate United States district court, without regard to the amount in

    controversy.

 8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because

    Defendants reside within the state of Illinois as defined under 28 U.S.C. §

    1391(c)(2).


                             FACTUAL ALLEGATIONS

                                         2
Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 3 of 6 PageID #:3




 9. Comenity Bank (“Comenity”) issued a credit account ending in 2982 to Plaintiff;

    the account was routinely reported on Plaintiff’s consumer credit report.

 10. The consumer report at issue is a written communication of information

    concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

    character, general reputation, personal characteristics, or mode of living which is

    used or for the purpose of serving as a factor in establishing the consumer’s

    eligibility for credit to be used primarily for personal, family, or household

    purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  11. On or about April 10, 2019, Plaintiff and Comenity entered into a settlement

      agreement for the above referenced account. A copy of the settlement

      agreement is attached hereto as Exhibit A.

  12. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

      lump sum payment totaling $665.80 to settle and close her Comenity account.

 13. Plaintiff, via counsel, timely made the requisite settlement payment. Proof of

    payment is attached as Exhibit B.

 14. However, two years later, Plaintiff’s Comenity account continued to be

    negatively reported.

 15. In particular, on a requested credit report dated April 14, 2021, Plaintiff’s

    Comenity account was reported with a status of “CHARGE OFF,” a balance of

    $1,873.00 and a past due balance of $1,873.00. The relevant portion of Plaintiff’s

    credit report is attached hereto as Exhibit C.




                                         3
Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 4 of 6 PageID #:4




 16. This trade line was inaccurately reported. As evidenced by the enclosed

    documents, the account was settled with a $0 balance and must be reported as

    such.

 17. On or about April 15, 2021, Plaintiff notified Defendants directly of a dispute on

    the Comenity account’s completeness and/or accuracy.          This letter and the

    certified mail receipts are attached hereto as Exhibit D.

 18. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

    by Comenity to the Credit Reporting Agencies, via certified mail in accordance

    with 15 U.S.C. § 1681i of the FCRA.

 19. In June of 2021, Plaintiff requested an updated credit report from Defendant

    credit reporting agencies. The trade line for the Comenity account in question

    remained inaccurate, as Defendants failed to correct the inaccuracy. The June

    2021 credit report is attached hereto as Exhibit E.

 20. Experian and Trans Union did not notify Comenity of the disputes by Plaintiff in

    accordance with the FCRA, or alternatively, did notify Comenity and Comenity

    failed to properly investigate and delete the trade line or properly update the

    trade line on Plaintiff’s credit reports.

 21. Defendants failed to properly maintain and failed to follow reasonable

    procedures to assure maximum possible accuracy of Plaintiff’s credit

    information and Plaintiff’s credit report, concerning the account in question, thus

    violating the FCRA. These violations occurred before, during, and after the

    dispute process began with Experian and Trans Union.




                                           4
Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 5 of 6 PageID #:5




 22. At all times pertinent hereto, Defendants were acting by and through their agents,

    servants and/or employees, who were acting within the scope and course of their

    employment, and under the direct supervision and control of the Defendants

    herein.

 23. At all times pertinent hereto, the conduct of Defendants, as well as that of their

    agents, servants and/or employees, was malicious, intentional, willful, reckless,

    negligent and in wanton disregard for federal law and the rights of the Plaintiff

    herein.

                             CLAIM FOR RELIEF

 24. Plaintiff reasserts and incorporates herein by reference all facts and allegations

    set forth above.

 25. Experian and Trans Union are “consumer reporting agencies” as codified at 15

    U.S.C. § 1681a(f).

 26. Plaintiff notified Defendants directly of a dispute on the account’s completeness

    and/or accuracy, as reported.

 27. Experian and Trans Union failed to delete information found to be inaccurate,

    reinserted the information without following the FCRA, or failed to properly

    investigate Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).

 28. Experian and Trans Union failed to maintain and failed to follow reasonable

    procedures to assure maximum possible accuracy of Plaintiff’s credit report,

    concerning the account in question, violating 15 U.S.C. § 1681e(b).

 29. As a result of the above violations of the FCRA, Plaintiff suffered actual

    damages in one or more of the following forms: lower credit score, denial of



                                         5
  Case: 1:21-cv-03403 Document #: 1 Filed: 06/24/21 Page 6 of 6 PageID #:6




           credit, embarrassment and emotional distress caused by the inability to obtain

           financing for everyday expenses, rejection of credit card application, higher

           interest rates on loans that would otherwise be affordable and other damages that

           may be ascertained at a later date.

    30. As a result of the above violations of the FCRA, Defendants are liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                             DEMAND FOR JURY TRIAL

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
            demands trial by jury in this action of all issues so triable


                                                       Respectfully Submitted,

                                                       _/s/_ Alexander J. Mikulaschek ___
                                                       Alexander J. Mikulaschek, Esq.
                                                       Attorney for Plaintiff
                                                       Law Offices of Robert S.
                                                       Gitmeid & Assoc., PLLC
                                                       55 W Monroe, Suite 560
                                                       Chicago, IL 60601
                                                       Tel: (773) 869-5400
                                                       Alexander.M@gitmeidlaw.com

                                                 6
